Case 1:19-cv-02978-ALC Document 28 Filed 05/07/19 Page 1of3

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

THE LAW OFFICES OF NEAL BRICKMAN, P.C.
ATTORNEYS FOR PLAINTIFFS
420 Lexington Ave., Ste. 2440
New York, New York 10170
(212) 986-6840
ATTORNEY OF RECORD:
NEAL BRICKMAN, ESQ.
JASON A. STEWART, ESQ.

MARISSA HOECHSTETTER, JANE DOE #8,

JANE DOE #9, JANE DOE # 10, JANE DOE #11,
JANE DOE #12, JANE DOE #13, JANE DOE #14,

' JANE DOE #15, JANE DOE #16, JANE DOE #17,
JANE DOE #18, JANE DOE #19, JANE DOE #21,
JANE DOE #22, JANE DOE #23, JANE DOE #26,
JANE DOE #27, JANE DOE #28 and JANE DOE #30

Plaintiffs,
- against -

COLUMBIA UNIVERSITY; THE NEW YORK AND
PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER;
COLUMBIA-PRESBYTERIAN MEDICAL CENTER,
EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES;
ROBERT HADDEN;: THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK;
COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS
AND SURGEONS; PRESBYTERIAN HOSPITAL
PHYSICIAN SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC.;

SLOANE HOSPITAL FOR WOMEN,

Defendants.

Civ. Action No.
19-CV-02978 (ALC)

NOTICE OF MOTION BY
PLAINTIFFS TO REMAND
PURSUANT TO 28 U.S.C. 8§
1446 AND 1447
Case 1:19-cv-02978-ALC Document 28 Filed 05/07/19 Page 2 of 3

TO:

Daniel S. Ratner, Esq.

Heidell, Pittoni, Murphy & Bach, LLP

Attorneys for Defendants

COLUMBIA UNIVERSITY; THE NEW YORK AND
PRESBYTERIAN HOSPITAL; COLUMBIA
PRESBYTERIAN MEDICAL CENTER; COLUMBIA
UNIVERSITY MEDICAL CENTER;
COLUMBIA-PRESBYTERIAN MEDICAL CENTER,
EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES;
THE TRUSTEES OF COLUMBIA UNIVERSITY IN
THE CITY OF NEW YORK; COLUMBIA UNIVERSITY
COLLEGE OF PHYSICIANS AND SURGEONS;
PRESBYTERIAN HOSPITAL PHYSICIAN

SERVICES ORGANIZATION, INC.;
COLUMBIA-CORNELL CARE, LLC; COLUMBIA
CORNELL NETWORK PHYSICIANS, INC.; and
SLOANE HOSPITAL FOR WOMEN

99 Park Avenue

New York, New York 10016

(212) 490-8966

Dratner@hpmb.com

Bill Vaslas, Esq.
Vaslas Lepowsky Hauss Danke, LLP
Attorneys for Defendant
Robert Hadden
630 Third Avenue, 5" FI.
New York, New York 10017
(212) 374-9555

PLEASE TAKE NOTICE that, upon the annexed Affirmation of NEAL BRICKMAN,
ESQ. sworn to on May 3, 2019, and the exhibit annexed thereto; the Memorandum of Law in
Support of Plaintiffs Motion to Remand; and, all the pleadings and proceedings heretofore had
herein, the undersigned will move this Court, before the Hon. Andrew L. Carter, United States
District Judge, at the United States District Courthouse, Southern District of New York, 500 Pearl
St., New York, New York 10007, on a May 24, 2019 or upon a date designated by the Court, for

an Order remanding the instant matter to New York State Supreme Court, County of New York
Case 1:19-cv-02978-ALC Document 28 Filed 05/07/19 Page 3 of 3

and for such other and further relief as the Court may deem just and proper. Please take further
notice that pursuant to Local Rule 6.1(b) responsive papers, if any, are due by May 17, 2019 and

reply papers, if any are due by May 24, 2019.

Dated: New York, New York
May 3, 2019

Respectfully submitted,

THE LAW OFFICES OF NEAL
BRICKMAN, P.C.
ATTORNEYS FOR PLAINTIFFS
420 Lexington Ave., Ste. 2440
New York, New York, 10170

Neal Bri¢kman, Esq. (NB0874)

 
